 



Exhibit 10(cc)

COMPASS BANCSHARES, INC.
2002 INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT

     THIS AGREEMENT is made and entered into as of April 18, 2005 among grantor
Compass Bancshares, Inc., a Delaware corporation (the “Corporation”), and
grantee, ___ (“Grantee”).

W I T N E S S E T H:

     On April 15, 2002, the shareholders of the Corporation approved and
ratified the Compass Bancshares, Inc., 2002 Incentive Compensation Plan, (the
“Plan”) pursuant to which, non-employee directors of the Corporation are granted
the option to purchase 2,000 shares of the Corporation’s Common Stock (as
hereinafter defined) (i) upon first being elected or appointed to the Board of
Directors of the Corporation (the “Board of Directors”) and (ii) as of the date
of each annual meeting of the shareholders of the Corporation if such
non-employee director’s term of office continues after such date. The terms and
conditions of such grant are contained in this Agreement.

     NOW, THEREFORE, the parties hereto agree as follows:

     1.     Grant of Option. Grantee shall have the right and option to purchase
on the terms and conditions set forth herein and in the Plan, all or any part of
an aggregate of 2,000 shares of the $2.00 par value common stock of the
Corporation (the “Common Stock”) at the purchase price of $44.52 per share (the
“Option Price”). The Option Price is 100% of the Fair Market Value of the Common
Stock on April 18, 2005, the date of the grant of the option covered by this
Agreement. Certain definitions are provided in Section 12 of this Agreement. All
capitalized terms used herein for which no definition is provided herein shall
have the meanings set forth in the Plan.

     2.     Terms and Conditions. It is understood and agreed that the option
evidenced hereby is subject to the following terms and conditions:

               (a)     Expiration Date. The option shall expire on April 17,
2015 (the “Expiration Date”). After the Expiration Date, the parties shall have
no further rights or obligations hereunder.

               (b)     Exercise of Option. Subject to Sections 2(d), the option
covered by this Agreement may be exercised by Grantee from time to time, in
whole or in part, during the period beginning on the date indicated above and
ending on the Expiration Date.

               (c)     Method of Exercise and Payment of Purchase Price Upon
Exercise. The method of exercise of the option shall be by giving written notice
to the Corporation. Payments shall be made at the time of exercise and shall be
in cash or in shares of Common Stock. In the event payment is made in shares of
Common Stock, such shares

1



--------------------------------------------------------------------------------



 



shall be valued at their Fair Market Value on the date of exercise, as indicated
by the closing stock price at the close of regular trading hours of the primary
stock exchange or market on which the Common Stock is traded on that date. The
option is not exercised until both the written notice and the payment for the
shares exercised are actually received by the Corporation.

               (d)     Forfeiture of Rights. The option or any unexercised
portions thereof shall expire and be forfeited upon cessation of Grantee’s
service to the Corporation in all capacities (“Service”), except that:

          (i)     If Grantee’s Service ceases for any reason other than Director
Misconduct, death, Director Disability or Director Retirement, Grantee may at
any time within a period of three (3) months after such cessation, but not after
the stated termination date of the option, exercise the option. If Grantee shall
die following any such cessation and prior to the expiration of such three
(3) month period, the option may be exercised in accordance with its terms
within such three (3) month period by the personal representatives of the estate
of Grantee or by any Person or Persons to who the option has been transferred by
gift or by will or the applicable laws of descent and distribution.

          (ii)     If Grantee’s Service ceases by reason of Director Misconduct
during the course of Grantee’s term, Grantee’s rights to the option shall be
forfeited as of the date of the occurrence of such Director Misconduct.

          (iii)     If Grantee’s Service ceases by reason of Director Disability
or Director Retirement, Grantee may exercise the option in accordance with the
terms thereof as though such cessation had never occurred. If Grantee shall die
following any such cessation, the option may be exercised in accordance with its
terms by the personal representatives of the estate of Grantee or by any Person
or Persons to whom the option has been transferred by gift or by will or the
applicable laws of descent and distribution.

          (iv)     If Grantee shall die while a non-employee director of the
Corporation, the option may be exercised in accordance with its terms by the
personal representatives of the estate of Grantee or by any Person or Persons to
whom the option has been transferred by gift or by will or the applicable laws
of descent and distribution for a period of three (3) years from the date of
such death or until the expiration of the stated term of the option, whichever
period is shorter.

Nothing contained in this subsection shall extend the time period set forth in
Section 2(a) during which the option can be exercised.

2



--------------------------------------------------------------------------------



 



     3.     Non-Qualified Stock Option. This option is not intended to be an
incentive stock option within the meaning of Section 422(b) of the Internal
Revenue Code of 1986, as amended (the “Code”).

     4.     No Rights as Shareholder. No option granted hereunder shall entitle
the holder thereof to any rights as a shareholder in the Corporation with
respect to any shares to which the option relates until such option has been
exercised properly and paid for in full and the corresponding shares have been
issued.

     5.     Restrictions on Transfer of Shares. Grantee hereby agrees for
himself and his legal representative, heirs and distributees, that if a
registration statement covering the shares issuable upon exercise of any option
hereunder is not effective under the Securities Act of 1933, as amended (the
“Act”), at the time of such exercise, or if an exemption from the registration
requirements of the Act is not available, then all shares of Common Stock then
acquired upon such exercise shall be acquired for investment, and that the
notice of exercise delivered to the Corporation shall be accompanied by a
representation in writing acceptable in scope and form to counsel to the
Corporation and signed by Grantee or Grantee’s legal representative, heirs or
distributees, as the case may be, to the effect that the shares are being
acquired in good faith for investment and not with a view to distribution
thereof. Any shares so acquired may be deemed restricted securities under
Rule 144 as promulgated by the Securities and Exchange Commission under the Act,
and as the same may be amended or replaced and subject to restrictions upon sale
or other disposition and may bear any required legend, or other legend deemed
appropriate by the Corporation, to that effect.

     6.     Registration of Shares. If at any time the Board of Directors or the
Compensation Committee shall reasonably determine that the listing, registration
or qualification of any shares subject to the option upon any securities
exchange, or under any state or federal law, or the consent or approval of any
governmental or regulatory body is necessary or desirable as a condition of or
in connection with the issuance or purchase of shares hereunder, the option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval has been effected or obtained free of any
conditions not reasonably acceptable to the Board of Directors or to the
Compensation Committee.

     7.     Transfer of Rights. The option may be transferred only under the
following circumstances: (i) by will or the laws of descent and distribution, in
which case the option may be exercised in accordance with the provisions set
forth above or (ii) by gift or pursuant to a domestic relations order to a
family member (or a trust for their benefit), in which case Grantee shall
promptly report the transfer to the Secretary of the Corporation so that the
Corporation may deliver to his transferee all requisite documents concerning the
Plan (including the prospectus meeting the requirements of Section 10(a) of the
Securities Act of 1933, as amended). For this purpose, “family member” includes
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, a trust in which these persons have more than fifty (50) percent
of the beneficial interest, a foundation in which

3



--------------------------------------------------------------------------------



 



these persons (or Grantee) control the management of assets, and any other
entity in which these persons (or Grantee) own more than fifty (50) percent of
the voting interests.

     8.     Plan to Control. The Plan is incorporated in this Agreement by this
reference. Any question of interpretation or application of the Plan or this
Agreement shall be resolved by the Board of Directors and its determination
shall be final and binding on the Corporation, Grantee and Grantee’s permitted
assigns. In the event of any conflict between the provisions of the Plan and of
this Agreement, the Plan shall control. Grantee hereby acknowledges receipt of a
copy of the Plan.

     9.     Notices. All notices hereunder shall be in writing and, if to the
Corporation, shall be delivered personally to the Secretary of the Corporation
or mailed to the Corporation’s principal office at 15 South 20th Street,
Birmingham, Alabama 35233, addressed to the attention of the Secretary of the
Corporation; and if to Grantee, shall be delivered personally or mailed to him
at the address noted below. Such addresses may be changed at any time by notice
from one party to the other.

     10.     Binding Effect. This Agreement shall bind and inure to the benefit
of the parties hereto, the successors and assigns of the Corporation and any
person to whom the rights of Grantee are transferred in accordance with the
terms of this Agreement.

     11.     Headings. The section headings used herein are solely for reference
only and shall not affect in any way the meanings and interpretation of the
terms and conditions set forth herein.

     12.     Certain Definitions. For purposes of this Agreement, the following
terms shall be defined as set forth below:

     (a)     “Director Disability” means that Grantee:

          (i)     has established to the satisfaction of the Board of Directors
that Grantee is unable to perform his or her duties as a member of the Board of
Directors by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than twelve
(12) months; and

          (ii)     has satisfied any requirement imposed by the Compensation
Committee in regard to evidence of such disability.

     (b)     “Director Misconduct” means the occurrence of any one or more of
the following:

          (i)     the willful and continued failure by Grantee to substantially
perform his or her duties (other than any such failure resulting from Director
Disability, death or Director Retirement), after a written demand for
substantial performance is delivered by the Board of Directors to Grantee that
specifically identities the manner in which the Board of Directors believes that
Grantee has not substantially performed

4



--------------------------------------------------------------------------------



 



his or her duties, and Grantee has failed to remedy the situation within thirty
(30) calendar days of receiving such notice; or

          (ii)     Grantee’s conviction for committing an act of fraud,
embezzlement, theft or another act constituting a felony or a crime involving
moral turpitude; or

          (iii)     substance dependence or addiction to any drug illegally
taken or to alcohol; or

          (iv)     the engaging by Grantee in gross misconduct materially and
demonstrably injurious to the Corporation.

     No act or failure to act on Grantee’s part shall be considered “willful”
unless done, or omitted to be done, by Grantee not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Corporation. Director Misconduct shall be determined by the Board of Directors
in exercise of good faith and reasonable judgment.

     (c)     “Director Retirement” means mandatory retirement from service as a
member of the Board of Directors pursuant to the Corporation’s policies.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            COMPASS BANCSHARES, INC.
      By:           Name:   Jerry W. Powell        Title:   Secretary and
General Counsel     

     
WITNESS:
  GRANTEE:
 
   
 
   
 
   

--------------------------------------------------------------------------------

  [                         ]
 
   

   
 
   

   
 
   

   
 
   

   

5